Exhibit 10(u) Form of NON-QUALIFIED STOCK OPTION AGREEMENT under the FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN This Non-Qualified Stock Option Agreement ("Agreement"), between FPL Group, Inc. (hereinafter called the "Company") and the optionee identified on Schedule 1 attached hereto ("Optionee")is dated , 20. 1.Grant of Option.In accordance with and subject to the terms and conditions of (a) the FPL Group, Inc. Amended and Restated Long Term Incentive Plan, as it may be amended from time to time (the "Plan") and (b) this Agreement, the Company hereby grants to the Optionee a nonqualified stock option (the "Option") to purchase the number of shares (the "Shares") of its common stock, par value $.01 per share ("Common Stock"), set forth on Schedule 1, at the option exercise price per Share set forth in Schedule 1.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in the Plan. 2.Acceptance by Optionee.The exercise of the Option or any portion thereof is conditioned upon acceptance by the Optionee of the terms and conditions of this Agreement, as evidenced by the Optionee's execution of Schedule 1 to this Agreement and the delivery of an executed copy of Schedule 1 to the Company. 3.Vesting of Option.Subject to the terms and provisions hereof, including Section 5 hereof, and the Plan, the Option shall vest and the Optionee may exercise the Option in accordance with the vesting schedule set forth in Schedule 1. [for Messrs. Hay, Robo, Bennett, Davidson, McGrath, Olivera, Pimentel, Poppell, Rodriguez, Sieving and Stall]Notwithstanding the foregoing, if (i) the Optionee is a party to an Executive Retention Employment Agreement with the Company ("Retention Agreement") and has not waived his or her rights, either entirely or in pertinent part, under such Retention Agreement, and (ii) the Effective Date (as defined in the Retention Agreement as in effect on the date hereof) has occurred and the Employment Period (as defined in the Retention Agreement as in effect on the date hereof) has commenced and has not terminated pursuant to section 3(b) of the Retention Agreement (as in effect on the date hereof) then, so long as the Optionee is then employed by the Company or one of its subsidiaries or affiliates, the Option shall vest upon a Change of Control (as defined in the Retention Agreement as in effect on the date hereof), in lieu of the vesting schedule set forth in Schedule 1. [for Messrs. Cutler and Davis]Notwithstanding the foregoing, the rights of the Participant upon a Change of Control (as defined in the Plan) shall be as set forth in section 9 of the Plan on the date hereof., in lieu of the vesting schedule set forth in Schedule 1. If as a result of the Change of Control, the Common Stock is exchanged for or converted into a different form of equity security and/or the right to receive other property (including cash), the Option may be exercised, to the maximum extent practicable, in the same form. 4.Expiration of Option.The Option shall expire on the date set forth in Schedule 1 (the "Expiration Date"), unless terminated earlier as set forth in Section 5 below, and may not be exercised after the earlier of (i) the Expiration Date and (ii) the earlier termination date established in accordance with Section 5. 5.Termination of Employment. In the event that the Optionee's employment with the Company (or a subsidiary, affiliate or successor of the Company) terminates for any reason prior to the date on which the Option has been fully exercised, the Optionee's rights hereunder will be determined as follows: (a) If the Optionee's termination of employment is due to resignation, discharge or retirement prior to age 65 which does not meet the condition set forth in Section 5(c), below, all rights to exercise the Option (or any portion thereof) which is not then vested shall be immediately forfeited, and all rights to exercise the vested portion of the Option shall expire on [for Messrs. Hay, Robo, Bennett, Davidson, McGrath, Olivera, Pimentel, Poppell, Rodriguez, Sieving and Stall] the Expiration Date [for Messrs. Cutler and Davis] the earlier to occur of (i) the Expiration Date and (ii) sixty (60) days after the date of termination of employment. (b) If the Optionee's termination of employment is due to (i) total and permanent disability (as defined under the Company's executive long-term disability plan), (ii) death or (iii) retirement on or after age 65 not meeting the condition set forth in section 5(c), below, a pro rata share of the then-unvested portion of the Option shall vest on the date of termination, based upon the number of completed days of service during the vesting period, and the vested portion of the Option shall be exercisable until [for Messrs. Hay, Robo, Bennett, Davidson, McGrath, Olivera, Pimentel, Poppell, Rodriguez, Sieving and Stall] the Expiration Date [for Messrs. Cutler and Davis] the earlier to occur of (i) the Expiration Date and (ii) one (1) year after the date of termination of employment.The portion of the Option which does not so vest shall be forfeited effective on the date of termination of employment. (c) If the Optionee's termination of employment is due to retirement on or after age 50, and if, but only if, such retirement is evidenced by a writing which specifically acknowledges that this provision shall apply to such retirement and is executed by the Company's chief executive officer (or, if the Optionee is an executive officer, by a member of the Committee or the chief executive officer at the direction of the Committee, other than with respect to himself), the then-unvested portion of the Option shall vest on the date of termination and all outstanding Options granted hereby shall be exercisable until [for Messrs. Hay, Robo, Bennett, Davidson, McGrath, Olivera, Pimentel, Poppell, Rodriguez, Sieving and Stall] the Expiration Date [for Messrs. Cutler and Davis] the earlier to occur of (i) the Expiration Date and (ii) one (1) year after the date of termination of employment. (d) If an Optionee's employment is terminated for any reason other than as set forth in Sections 5(a), (b) and (c), above, or if an ambiguity exists as to the interpretation of those sections, the Committee shall determine whether the Optionee's then-unvested Options shall be forfeited or whether the Optionee shall be entitled to full vesting or to pro rata vesting based upon days of service during the vesting period, and shall also determine the period during which the Optionee may exercise any vested portion of the Option. [the following applies only to Mr.
